Order entered December 14, 2016




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-16-00610-CR
                                    No. 05-16-00611-CR

                               JITENDER SINGH, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 219th Judicial District Court
                                  Collin County, Texas
                 Trial Court Cause Nos. 219-81690-2014 & 219-82997-2014

                                          ORDER
       Before the Court is appellant’s December 9, 2016 unopposed motion for extension of

time to file appellant’s brief. Appellant’s motion is GRANTED. Appellant’s brief shall be filed

January 16, 2017.


                                                     /s/   LANA MYERS
                                                           JUSTICE